 

Exhibit 10.1

 

 

Picture 1 [axsm20180630ex1017df60b001.jpg]

Axsome Therapeutics, Inc.

25 Broadway

9th Floor

New York, NY 10004

Tel:  +1 212.332.3241

Fax: +1 212.320.0245

www.axsome.com

 

April 16, 2018

 

Nick X. Pizzie,  C.P.A., M.B.A.

2 Smithwold Road

Somerset, NJ 08873

 

Dear Nick:

I am pleased to officially offer you the opportunity to join us at Axsome
Therapeutics, Inc. (the “Company”). I truly believe that you will be a great
addition to our team. Subject to compliance with the terms and conditions of
this letter, we are pleased to offer you employment in the position of Chief
Financial Officer. The terms of your employment will include:

·



Your initial annual base salary will be $325,000 with an anticipated start date
of May 16,  2018. Your base salary, less payroll deductions and required
withholdings, will be payable in accordance with the Company’s normal payroll
practices. You may also receive a discretionary cash bonus up to 40% of your
base salary, contingent upon your performance and that of the Company against
goals established by the Board of Directors of the Company (“the Board”), and
availability of funds. Your bonus for 2018 will be non-prorated, which for the
avoidance of doubt means you are eligible, subject to your performance during
2018, to receive the full 2018 bonus amount you would have been eligible for if
you were an employee of the Company for the entirety of the 2018
performance year. You will receive a sign-on payment of $15,000. You shall be
required to immediately repay to the Company in full all amounts you receive as
part of your non-prorated 2018 bonus and the sign-on payment if you terminate
your employment with the Company on or prior to the one-year anniversary of your
first day of employment with the Company.

·



Subject to approval by the Board, you will receive options to purchase 132,000
shares (the “Shares”) of common stock under the Company’s Equity Compensation
Plan (the “Plan”). Such date on which the options are granted to you is referred
to as the “Date of Grant.” The options will have an exercise price equal to the
fair market value on the Date of Grant, which will be determined by the Board on
such date. The options, if approved, will vest over a four-year period as
follows: 25% of the Shares will vest on the first anniversary of the Date of
Grant, and the remaining 75% of the Shares in equal increments thereafter each
quarter of the remaining three years. The options are governed and subject to
the Plan and any grant agreements, which you will receive under separate cover.

·



Naturally, your compensation, including base salary, bonus and options, is
contingent upon your continued employment with the Company. Your title and
compensation will be reviewed periodically (not less often than annually) by the
Chief Executive Officer and the Board.

·



You will be eligible to participate in all employee benefit plans or programs of
the Company established hereafter and offered generally to similarly situated
employees of the Company, subject to the terms and provisions of such plans
including applicable waiting periods. Details about these benefits will be made
available for your review.  The Company retains the right to modify, replace or
terminate any or all of its employee benefits plans or programs from time to
time.

·



You may terminate your employment with the Company at any time and for any
reason whatsoever. Likewise, the Company may terminate your employment at any
time and for any reason whatsoever,



--------------------------------------------------------------------------------

 



with or without cause or advance notice. This at-will employment relationship
cannot be changed except in writing signed by the Chief Executive Officer of the
Company.

·



Notwithstanding your at-will employment, in the event the Company terminates
your employment without Cause within 12 months of a Change in Control of the
Company, you will be eligible to receive severance payments equal to six
(6) months of your then existing base salary, with payment beginning within
10 days after the Release (as defined below) becomes irrevocable, effective and
enforceable.  Payments shall be made in equal monthly installments over a period
of 6 months from the date on which the Release becomes irrevocable, effective
and enforceable, with each such payment due by the 15th of each month thereafter
with the exception of the first payment, which shall be due within 10 days after
the Release become irrevocable, effective and enforceable.  The Company’s
obligation to make any payment or provide any benefit pursuant to this paragraph
is contingent upon, and is the consideration for, you executing a comprehensive
separation and general release agreement that includes provisions relating to
cooperation, non-admissions, non-disclosure, non-disparagement, return of all
property and other terms in a form acceptable to the Company  (“the Release”)
and that becomes effective in accordance with its terms on or before the 60th
day after the date of termination.  You also must comply and continue to comply
with your obligations under the Release and the attached Employee Proprietary
Information and Inventions Agreement, and you must reasonably cooperate and be
responsive and available upon reasonable requests by the Company to assist the
Company pertaining to areas of the Company’s business of which you have
knowledge as a result of your employment hereunder.  For the purposes of this
paragraph, “Cause” means (i) your repeated intentional failure to perform, or
repeated gross negligence in the performance of, one or more of your essential
duties and responsibilities to the Company and/or your failure to follow the
lawful directives of the Company; (ii) your extended or repeated absence from
the Company’s offices or unavailability to perform services hereunder other than
as a result of Company-related travel or paid time off; (iii) your conviction of
a felony or your commission of any act of fraud, embezzlement, dishonesty or any
other willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (iv) your unauthorized use or disclosure of any
material proprietary information or trade secrets of the Company or any other
party to whom you owe an obligation of nondisclosure as a result of your
relationship with the Company; (v) any material breach by you of this Agreement
or any related agreements with the Company including, but not limited to, any
non-competition or non-solicitation provision; (vi) your deliberate and material
violation of any Company policy; (vii) your death or any disability that renders
you, in the good faith determination of the Company, unable to perform the
essential duties and responsibilities of your job with or without a reasonable
accommodation. “Change in Control” means the sale of all or substantially all
the assets of the Company; any merger, consolidation or acquisition of the
Company with, by or into another corporation, entity or person; or any change in
the ownership of more than fifty percent (50%) of the voting capital stock of
the Company in one or more related transactions.

·



Without the express written consent of the Chief Executive Officer, you shall
have no apparent or implied authority to pledge the credit of the Company, to
bind the Company under any contract, note, mortgage or other agreement outside
the ordinary course of the Company’s business, to release or discharge any debt
due to the Company, or to sell, mortgage, transfer or otherwise dispose of any
assets of the Company.

·



You will abide by the Company’s  rules and regulations, now existing or
established hereafter, including without limitation the Company’s Insider
Trading Policy and Code of Conduct and Ethics.  As a condition of employment,
you must sign and comply with the Employee Proprietary Information and
Inventions Agreement attached hereto as Exhibit A, which includes a prohibition
on the unauthorized use or disclosure of the Company’s confidential or
proprietary information, a prohibition against engaging in competitive
activities or soliciting employees of the Company during, and for one year after
the end of, your employment with the Company, and provisions acknowledging the
Company’s ownership in, and assigning to the Company all rights to, any
inventions developed by you during your employment with the Company.





--------------------------------------------------------------------------------

 



·



You represent to the Company that your performance will not breach any other
agreement to which you are a party and that you have not, and will not during
the term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this letter agreement or the
Company’s policies. You will not use or disclose to any person associated with
the Company, any confidential or proprietary information belonging to any former
employer or other third party with respect to which you owe an obligation of
confidentiality under any agreement or otherwise. The Company does not need and
will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.

·



In the event of a breach by you of any of your obligations of this letter
agreement, including Exhibit A, you shall cease to be entitled to any further
benefits under this letter agreement.  You agree that all bonuses, equity
compensation and other incentive compensation provided by the Company shall be
subject to any applicable clawback policy implemented by the Board of Directors
from time to time.

·



This letter agreement is binding upon and inures to the benefit of both parties
and the Company’s assigns and successors, including without limitation any
entity with which, or into which, the Company may be merged or which may succeed
to the Company’s assets or business, provided, however, that any assignee, or
successor in interest, assumes the Company’s obligations hereunder.  Your rights
and obligations under this letter agreement are personal and cannot be
transferred or assigned by you at any time.

·



This letter agreement, together with (i) any equity award agreements, and
(ii) all agreements attached hereto or referenced herein, constitute the entire
agreement and understanding of the Company and you with respect to the terms and
conditions of your employment with the Company and the eligibility for any
potential severance payments following separation from employment with the
Company, and this letter agreement shall supersede all prior and contemporaneous
written or oral agreements, promises and understandings between you and the
Company relating to such subject matter.  This letter agreement may only be
amended by written instrument signed by you and the Chief Executive Officer.
This letter agreement shall be construed and interpreted under the laws of the
State of New York without regard to the conflicts of laws provisions thereof.

·



You will be required to complete and return a W‑9 federal tax withholding form
so that we can process your first pay period.  In preparing your W‑9, remember
to write your name exactly as it appears on your social security card or work
visa.  To the extent required by law, this offer is subject to satisfactory
proof of your right to work in the United States. This offer is contingent upon
the successful completion of reference and background checks.

·



By signing below, you represent that you are not relying on any representation,
promise or agreement that is not expressly written in this letter agreement or
in Exhibit A.

Once again, I am thrilled you are joining us. I believe you are really going to
enjoy working here, and I know you will add tremendous value. Feel free to call
me with any questions.

 

 

 

 

 

 

Sincerely,

 

 

/s/ Herriot Tabuteau, MD

 

 

Herriot Tabuteau, MD

 

 

Chief Executive Officer

AGREED TO AND ACCEPTED:

 

 

 

 

 

/s/ Nick X. Pizzie

 

 

Nick X. Pizzie, C.P.A., M.B.A.

 

 

Date: April 17, 2018

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------